Name: Commission Implementing Decision (EU) 2016/685 of 29 April 2016 amending Decision 2009/821/EC as regards the lists of border inspection posts and veterinary units in Traces (notified under document C(2016) 2511) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: tariff policy;  European Union law;  agricultural policy;  trade;  economic geography
 Date Published: 2016-05-03

 3.5.2016 EN Official Journal of the European Union L 117/32 COMMISSION IMPLEMENTING DECISION (EU) 2016/685 of 29 April 2016 amending Decision 2009/821/EC as regards the lists of border inspection posts and veterinary units in Traces (notified under document C(2016) 2511) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 20(1) and (3) thereof, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (2), and in particular the second sentence of the second subparagraph of Article 6(4) and Article 6(5) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (3), and in particular Article 6(2) thereof, Whereas: (1) Commission Decision 2009/821/EC (4) lays down a list of border inspection posts approved in accordance with Directives 91/496/EEC and 97/78/EC. That list is set out in Annex I to that Decision. (2) Following communication from France, the entries for the border inspection posts at the airport at Bordeaux and at the port at Dunkerque in France should be amended in the list set out in Annex I to Decision 2009/821/EC. (3) Following the delisting of the category O for the border inspection post at Marseille AÃ ©roport, the French authorities have modernised that border inspection post and communicated that the modernisation is finalised and that that border inspection post is suitable for category O with footnote (14), specifically for invertebrates, ornamental aquatic animals, amphibians and rodents. Therefore, category O with footnote (14) can be added for that border inspection post in Annex I to Decision 2009/821/EC. (4) Following communication from Spain and Italy, the approval for part of the product categories at the border inspection posts at the port at Huelva, at the airport at Madrid and for an inspection centre at the border inspection post at the port at Livorno-Pisa has been suspended. Therefore, the entries for these border inspection posts should be amended in the list set out in Annex I to Decision 2009/821/EC for Spain and Italy. (5) Following a satisfactory audit carried out by the Commission audit service, the new border inspection post at the port at Liepaja in Latvia can be approved for the category other packed products at ambient temperature. The list of entries for Latvia set out in Annex I to Decision 2009/821/EC should therefore be amended accordingly. (6) The Netherlands and Poland have communicated that an inspection centre has been respectively added to the border inspection posts at the ports of Rotterdam and GdaÃ sk for certain categories of products of animal origin. The list of entries for the Netherlands and Poland set out in Annex I to Decision 2009/821/EC should therefore be amended accordingly. (7) Annex II to Decision 2009/821/EC lays down the list of central, regional and local units in the integrated computerised veterinary system (Traces). (8) Following communication from Denmark and Italy, changes should be brought to several local units in the list of central and local units in Traces for Denmark and Italy set out in Annex II to Decision 2009/821/EC. (9) Decision 2009/821/EC should therefore be amended accordingly. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Annexes I and II to Decision 2009/821/EC are amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 29 April 2016 For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. (2) OJ L 268, 24.9.1991, p. 56. (3) OJ L 24, 30.1.1998, p. 9. (4) Commission Decision 2009/821/EC of 28 September 2009 drawing up a list of approved border inspection posts, laying down certain rules on the inspections carried out by Commission veterinary experts and laying down the veterinary units in TRACES (OJ L 296, 12.11.2009, p. 1). ANNEX Annexes I and II to Decision 2009/821/EC are amended as follows: (1) Annex I is amended as follows: (a) the part concerning Spain is amended as follows: (i) the entry for the port at Huelva is replaced by the following: Huelva ES HUV 1 P HC-T(2), NHC-NT(2) (*) (ii) the entry for the airport at Madrid is replaced by the following: Madrid ES MAD 4 A Iberia HC-T(FR)(2) (*), HC-NT(2) (*), NHC(2) U, E, O Swissport HC(2), NHC(2) O PER4 HC-T(CH)(2) WFS: World Wide Flight Services HC(2), NHC-T(CH)(2), NHC-NT O (b) the part concerning France is amended as follows: (i) the entry for the airport at Bordeaux is replaced by the following: Bordeaux FR BOD 4 A HC-T(CH)(1), HC-NT(1), NHC-T(CH), NHC-NT (ii) the entry for the port at Dunkerque is replaced by the following: Dunkerque FR DKK 1 P Route des AmÃ ©riques HC(1)(2), NHC(1)(2) (iii) the entry for the airport Marseille AÃ ©roport is replaced by the following: Marseille AÃ ©roport FR MRS 4 A HC-T(1)(2), HC-NT(2) O(14) (c) in the part concerning Italy, the entry for the port at Livorno-Pisa is replaced by the following: Livorno-Pisa IT LIV 1 P Porto Commerciale (*) HC-T(FR) (*), NHC-NT (*) Sintemar (*) HC (*), NHC (*) Lorenzini HC, NHC-NT Terminal Darsena Toscana HC, NHC (d) in the part concerning Latvia, the following entry for the port at Liepaja is inserted after the entry for Grebneva: Liepaja (port) LV LPX 1 P NHC-NT(2)(4) (e) in the part concerning the Netherlands, the entry for the port at Rotterdam is replaced by the following: Rotterdam NL RTM 1 P Eurofrigo Karimatastraat HC, NHC-T(FR), NHC-NT Eurofrigo, Abel Tasmanstraat HC Frigocare Rotterdam B.V. HC(2) Coldstore Wibaco B.V HC-T(FR)(2), HC-NT(2) Kloosterboer Delta Terminal HC(2) Maastank B.V. NHC-NT(6) (f) in the part concerning Poland, the entry for the port at GdaÃ sk is replaced by the following: GdaÃ sk PL GDN 1 P IC 1 HC(2), NHC IC 2 HC(2), NHC(2) IC 3 HC-T(FR)(2) (2) Annex II is amended as follows: (a) in the part concerning Denmark, the entry for the local unit DK00400 RINGSTED is replaced by the following: DK00400 KORSÃR (b) the part concerning Italy is amended as follows: (i) the following entries for the regional unit IT00012 LAZIO are deleted: IT00312 ROMA C IT00512 ROMA E (ii) the entries for ROMA A, B, D, F, G, H under the regional unit IT00012 LAZIO are replaced by the following: IT00112 ROMA 1 IT00212 ROMA 2 IT00412 ROMA 3 IT00612 ROMA 4 IT00712 ROMA 5 IT00812 ROMA 6 (iii) the following entries for the regional unit IT00003 LOMBARDIA are deleted: IT00503 COMO IT02303 CREMONA IT00703 LECCO IT02503 LODI IT03503 MILANO 1 IT02603 MILANO 2 IT01503 VALLECAMONICA SEBINO (iv) the entries for the regional unit IT00003 LOMBARDIA are replaced by the following: IT02903 ATS DELLA BRIANZA IT03603 ATS DELLA CITTÃ METROPOLITANA DI MILANO IT00103 ATS DELL'INSUBRIA IT00903 ATS DELLA MONTAGNA IT02103 ATS DELLA VAL PADANA IT01203 ATS DI BERGAMO IT01803 ATS DI BRESCIA IT03703 ATS DI PAVIA (v) the following entries for the regional unit IT00009 TOSCANA are deleted: IT01109 EMPOLIO IT00909 GROSSETTO IT00609 LIVORNO IT00209 LUCCA IT00109 MASSA CARRARA IT00309 PISTOIA IT00409 PRATO IT00709 SIENA IT01209 VERSILIA (vi) the entries for the regional unit IT00009 TOSCANA are replaced by the following: IT01009 AZIENDA USL TOSCANA CENTRO IT00509 AZIENDA USL TOSCANA NORD-OVEST IT00809 AZIENDA USL TOSCANA SUD-EST